Citation Nr: 0409115	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  98-08 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION

The veteran had four periods of active military service, the 
first two of which were from November 1972 to April 1973 and 
from January 1977 to May 1977.  He received an other than 
honorable discharge for a third period of service, from 
March 1982 to January 1983, and both the third and a fourth 
period of service, from September 1983 to December 1983, are 
a bar to VA benefits under 38 C.F.R. Part 3.  See RO 
Administrative Decision dated in December 1997.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a December 1997 rating decision of the 
RO.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  Implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2003).  

VCAA and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and any representative of what evidence, if any, is 
to be provided by the claimant, and what evidence VA will 
attempt to obtain on behalf of the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Charles 
v. Principi, 16 Vet. App. 370 (2002).  

The Board is cognizant that a January 2003 supplemental 
statement of the case included notice of the general concepts 
underlying the VCAA.  VA has not, however, otherwise advised 
the veteran as to the enactment of the VCAA and its impact on 
his claim and therefore additional notification is needed.  

Moreover, additional development is required in this case.  
The veteran asserts that he is entitled to service connection 
for residuals of a right knee injury sustained in March 1973, 
during basic training.  He also asserts that he was medically 
discharged in April 1973 as a result of his right knee 
disability.  The veteran's Department of Defense Form 214 
indicates only that he was discharged in April 1973 for not 
meeting the Army's medical fitness standards.  In October 
2001 the RO requested copies of the veteran's service medical 
records, to include Medical Examination Board or Physical 
Evaluation Board reports.  Although the response from 
National Personnel Records Center (NPRC) was negative as to 
additional medical records, it included no information as to 
the circumstances of the veteran's April 1973 unfit 
discharge, to include whether any personnel records pertinent 
to the veteran's first period were available.  Accordingly, 
the RO should contact NPRC and request any and all 
information, documentation and explanatory comment as to the 
specific circumstances of the veteran's discharge in April 
1973, including any determination of medical unfitness, and, 
copies of any available records for the veteran's first 
period of active duty, from November 1972 to April 1973.  
Consistent with the VCAA, documentation and an explanation 
are needed from NPRC to confirm that all efforts have been 
made either to obtain or to verify the unavailability of the 
requested records.  

Accordingly, this case is REMANDED for the following:  

1.  The RO should contact the veteran and 
his representative and provide written 
notice of the provisions of VCAA, which 
are applicable to the claim on appeal, 
with full citation.  The veteran should 
be specifically advised what information 
and medical or lay evidence, not 
previously submitted, is necessary to 
substantiate his appeal, with notice as 
to what evidence, if any, the veteran is 
expected to obtain and submit on his own, 
and what evidence VA will retrieve.  The 
VCAA notice must be incompliance with 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002).  The veteran should be 
provided an adequate time in which to 
respond to the VCAA notice.  

2.  The RO should request copies of any 
and all service personnel records from 
NPRC regarding the veteran's military 
service in the United States Army from 
November 1972 to April 1973, specifically 
to include documentation and explanation 
of the circumstances of his April 1973 
discharge, and any unfitness 
determination.  If any of the requested 
records are not available, the RO must 
obtain documentation and a detailed 
written explanation from NPRC.  Any other 
potential official sources for additional 
service medical and personnel information 
should be contacted.  All responses, 
negative and positive, should be 
associated with the claims file.

3.  Upon the completion of the above, the 
RO should provide the veteran and his 
representative with notice of the results 
of the above.  The veteran should be 
afforded the opportunity to submit any 
supplemental information or evidence he 
might have regarding the circumstances of 
his April 1973 discharge, or any medical 
evidence regarding the chronicity of 
right knee disability prior to October 
1983.  He should specifically be asked to 
submit or to identify evidence of medical 
treatment for right knee symptomatology, 
from March 1973 to October 1983.  The RO 
should provide the veteran with the 
appropriate assistance in obtaining 
identified records.

4.  After the above, the RO should review 
the claims file and determine whether 
additional development is necessary, to 
include whether a VA examination opinion 
is necessary pursuant to the VCAA.  

5.  Thereafter, the RO should 
readjudicate the claim on appeal based on 
review of the entire evidentiary record.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction he 
and his representative should be provided 
a supplemental statement of the case, 
with an opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


